PD-1583-15


                                         0tqFCB^NAL
Th TVUL V\m^\&JL __1\jq<v,gl ^*SPXh                 (Lcuax:




                                                       FILED IN


                              A,




"Tjcvl (Ljxsifb Ke^e^t \k± T^bvViON dT "bL. Ajl$wut/rj> CLzScJSias
  ^rvCshmaiftk Ax\\ \r£mOA\A -tab -tL_ hcicd (Leuti £oir Ci^
 XVieJUA "^UTiusVxVanmJb, WjiaC^', QjyvL WtvgLLCM   ^W_ -lull rvuurvjfc

 _S?taLL AcilL C-eAoaq




                                i
 e£     ^elieJmW 2ikU Steals




                         QjLKkLtv OjLbL eA -SOUM.
X-    VuUU_1qV4    C_Q              ._




     IL Adk       \^jl VWaiA   vacm      at   Sari _iaii Cuan^x,

                                                   O^liAJUbL Lib StaLsoo




                                a